The court has considered the contention in respondent's petition for a rehearing and in its brief, in support of the petition, that in determining the questions presented by this appeal the court disregarded the Fifth and Fourteenth Amendments to the Constitution of the United States, and that the effect of the decision is to deprive respondent of the right to refuse to enter into contract relations with others and of control of its property, without due process of law.
After due consideration of these constitutional questions, the court adheres to the conclusions stated in the original opinion and *Page 466 
holds that the respondent has not been deprived of the protection afforded by the constitutional provisions above mentioned.
It is therefore ordered that the petition for a rehearing be denied.